DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 3, 15, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 3 and 15  both place the phrase “maximum bending position” in parentheses which renders the claims indefinite because it is unclear whether the phrase is a required part of the invention or not.  
Claim 20 discloses a further limitation for the “closed wall portion” but the claim on which it depends discloses that the hollow tube has to be the open side wall configuration as such making it unclear if both types of wall portions are required or if the open side wall was meant.  For the purposes of examination, the claim will be interpreted as depending from claim 14 which enables either of the side wall configurations to be selected.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 9, 10, 12, 14, 23 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balanchi (2019/0336875) and Kolberg (5305800).  Balanchi discloses a tubular transport system with motorized vehicle (abstract) having a semi-flexible closed side wall transparent hollow tube with a proximal end and a distal end (Fig. 9, paragraph 54) formed from a plurality of connected sections (Fig. 1) wherein each section is formed from individual interconnected links each with an inner portion and an outer portion, wherein the links are rotatable relative to one another and connected such that an inner portion of one link is inserted into the outer portion of an adjacent link to allow bending of the tube no less than a predetermined minimum radius and no farther than a predetermined maximum radius without kinking (Fig. 9) and a motor vehicle configured to be moveably positioned within the hollow tube (Figs. 20-24) having a fixed output DC motor connected to the vehicle and powered by an internal battery for advancing the motorized vehicle by driving a traction mechanism (paragraphs 59-65) in the form of friction wheels (101, 114, 115, 124-126).  The individual interconnected links can be connected with rotator clips (Figs. 10-19, paragraphs 55-56).  Balanchi discloses the basic inventive concept with the exception of the tube having a supportive spine to facilitate bending control.  Kolberg discloses a flexible tube configured with a supportive spine in the form of an exoskeleton attached to the tube having a plurality of disconnected arcuate support fingers each having a first proximal end connected to the tube and a second distal end extending away from the tube wherein in a first unbent position there is a space between distal ends of adjacent fingers (Fig. 1) and in a second minimum radius bent position the distal ends of adjacent fingers contact each other to form stops that inhibit further bending (Fig. 3).  Although Kolberg does not disclose a tube used with a motorized vehicle it does teach configuring a flexible hollow tube with a supportive spine that controls the bending of the tube to prevent the interior area from becoming too constrictive and hindering flow within the tube and as such it would have been obvious to one of ordinary skill in the art from the teaching of Kolberg to modify Balanchi with a supportive spine for the predictable result of enabling greater control over the possible bending positions of the tube to prevent the internal area of the tube from hindering the flow of objects within the tube.
Claim(s) 1, 5, 9, 11, 15-17, 20-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Getsay (5507679), Balanchi and Norman (7922101).  Getsay discloses a tubular transport system with motorized vehicle (abstract, Figs. 1 & 2) having a combination of open and closed side wall transparent hollow tube sections with proximal and distal ends (Figs. 19 & 20, column 4 lines 5-30 & column 7 lines 49-67) each having interconnectors (Fig. 10) for connecting the sections (Fig. 10), powered tracks (34, 35) on a rail (32) formed on a bottom portion of the tube sections that receive power from an AC power source with a transformer and an outlet plug (Fig. 9, column 6 lines 22-41) and a motorized vehicle having wheels configured to engage the rail positioned within the tube and a motor powered by the power source (Fig. 2, column 6 lines 22-41).  The open side wall section can further include a hatch with the opening for allowing access to the motorized vehicle such that a portion of the vehicle can extend therethrough (Fig. 20).  Getsay discloses the basic inventive concept with the exception of the tube being semi-flexible and including a supportive spine.  Balanchi discloses a tubular transport system with motorized vehicle (abstract) having a semi-flexible transparent hollow tube with a proximal end and a distal end (Fig. 9, paragraph 54) formed from a plurality of connected sections (Fig. 1) wherein each section is formed from individual interconnected links connected to allow bending of the tube no less than a predetermined minimum radius and no farther than a predetermined maximum radius without kinking (Fig. 9).  It would have been obvious to one of ordinary skill in the art from the teaching of Balanchi to form the hollow tube of Getsay so as to be semi-flexible for the predictable result of enabling more versatility in the configuration of a path created by the hollow tube.  Norman discloses a flexible rail with tracks for receiving a toy vehicle configured as a train (Fig. 2a) formed as a plurality of connected sections forming a supportive spine that is further configured to control bending of the rail by having sets of track fingers each with a first proximal end and a second distal end that extends away from the proximal end wherein in a first unbent position there is a space between distal ends of adjacent fingers and in a second minimum radius bent position the distal ends of adjacent fingers contact each other to form stops that inhibit further bending (abstract, Figs. 1c -1e).  It would have been obvious to one of ordinary skill in the art to modify the rail of Getsay and Balanchi so as to form a supportive spine that facilitates and controls the bending of the system for the predictable result of enabling the rail to also be flexible to enable the hollow tube to take different configurations that will still allow a vehicle to ride on the rail.  It also would have been obvious to configure the vehicle of Getsay and Balanchi as a train as taught by Norman for the predictable result of enhancing the visual appeal of the vehicle.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balanchi and Kolberg as applied above for claim 1and further in view of Prokopf (5967052).  Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Getsay, Balanchi and Norman as applied above for claim 15 and further in view of Prokopf (5967052).  The references disclose the basic inventive concept with the exception of including decorative sheet background scenery.  Prokopf discloses configuring a transport track for a toy vehicle with a mechanism to receive background scenery (Fig. 1).  It would have been obvious to one of ordinary skill in the art from the teaching of Prokopf to include decorative sheet background scenery with a toy vehicle track for the predictable result of providing enhanced visual appeal to promote more imaginative play.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balanchi and Kolberg as applied above for claim 1 and further in view of Balanchi (2018/0128477).  Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Getsay, Balanchi, Norman and Prokopf as applied above for claim 18 and further in view of Balanchi (2018/0128477).  The references disclose the basic inventive concept with the exception of the hollow tube including at least one light.  Balanchi (‘477) discloses a toy track formed from multiple segments that when connected form a string of LED lights that extend up from the back of the track segments to form a backlight (Figs. 1 & 7, paragraph 19).  It would have been obvious to one of ordinary skill in the art to modify the transport system of the references to include a string of lights forming backlights as taught by Balanchi (‘477) for the predictable result of giving the track enhanced visual appeal.  
Claim(s) 8 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balanchi and Kolberg as applied above for claim 1 and further in view of Kurita (4993983).  Balanchi and Kolberg disclose the basic inventive concept with the exception of the motor vehicle having a top with a receiver for enabling the attachment and removal of interchangeable themed over caps.  Kurita discloses a motorized toy vehicle having a body with a top configured with receivers (4) for engaging with interchangeable themed over caps (33a-d) depicting different vehicle bodies as well as a sounding system (22) for enabling sounds related to the different vehicle bodies to be played (abstract, Figs. 1-2, column 2 lines 12-65).  It would have been obvious to one of ordinary skill in the art from the teaching of Kurita to modify the toy vehicle of Balanchi and Kolberg to include a sound system and allow different themed over caps to be used for the predictable result of giving the toy vehicle more versatility and visual appeal to enhance play value of the vehicle.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Getsay, Balanchi and Norman as applied above for claim 11 and further in view of Shimamura (4248011).  Getsay, Balanchi and Norman disclose the basic inventive concept with the exception of the motor being a variable output motor and having a manual speed controller.  Shimamura discloses a motorized toy vehicle having a variable speed motor with a manual speed controller (column 4 lines 3-14).  It would have been obvious to one of ordinary skill in the art to modify the references to include a variable speed motor for the predictable result of enabling more versatile control over the vehicle which enhances play value by enabling different driving effects based on the speed.  
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balanchi and Kolberg as applied for claim 29 above and further in view of Higuchi (6152800).  Balanchi and Kolberg disclose the basic inventive concept with the exception of including hanging loops.  Higuchi discloses a tubular transport system configured to include hanging loops (14) for hanging the transport system from an object (Figs. 1 & 2).  It would have been obvious to one of ordinary skill in the art from the teaching of Higuchi to include hanging loops on the clip portion of the tubes for the predictable result of configuring the system for hanging from an object giving the device added utility as a decorative display object.  Furthermore, a mere rearrangement of parts has been held to be an obvious matter of design choice.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications 2005/0266768, 2007/0037478, 2017/0072878, 2004/0182947 and 2014/0265754 and patents 9731212, 6398121, 3633309 and 6382519.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711